                     3:19-cv-03257-TSH # 23    Page 1 of 39
                                                                                      E-FILED
                                                        Friday, 26 February, 2021 04:11:42 PM
                                                                 Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

WALTER LEE DAWDY,                )
                                 )
         Plaintiff,              )
                                 )
    v.                           )        Case No. 19-cv-3257
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
         Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Walter Lee Dawdy appeals from the denial of his application

for Social Security Disability Insurance Benefits (Disability Benefits) under

Title II of the Social Security Act. 42 U.S.C. §§ 416(i) and 423. This appeal

is brought pursuant to 42 U.S.C. § 405(g). Dawdy filed a Motion for

Summary Judgment (d/e 17). The Defendant Commissioner filed a Motion

for Summary Affirmance (d/e 19). Dawdy filed a Reply Memorandum of

Law (d/e 22). The parties consented to proceed before this Court.

Consent to the Exercise of Jurisdiction by a United States Magistrate Judge

and Reference Order entered April 6, 2020 (d/e 13). For the reasons set

forth below, the Decision of the Commissioner is REVERSED and

REMANDED.

                                Page 1 of 39
                     3:19-cv-03257-TSH # 23     Page 2 of 39




                          STATEMENT OF FACTS

                                 Background

      Dawdy was born March 31, 1964. He graduated from high school

and secured an associate degree. He previously worked as a janitor,

maintenance worker, factory package packer, certified nurse’s assistant

(CNA), and retail store stocker. He filed his application for Disability

Benefits on March 2, 2016 and alleged that he became disabled on

September 30, 2014 (Onset Date). Dawdy suffered from chronic

obstructive pulmonary disease (COPD) and asthma. He continues to meet

insured status for Disability Benefits through December 31, 2020. Certified

Transcript of Proceedings before the Social Security Administration (d/e 7

and 8) (R.), 48, 51, 56, 108, 268.

                  Evidence Before the Evidentiary Hearing

      On September 12, 2013, Dawdy saw his primary care physician Dr.

Randall Voigts, D.O., for a medication refill. He reported no cardiovascular

or pulmonary symptoms. R. 633. On examination, Dawdy had normal

breath sounds with no wheezing, rhonchi, rales, or crackles. Dr. Voigts

assessed asthma and COPD and prescribed Singulair tablets. R. 636.

      On December 12, 2013, Dawdy saw Dr. Voigts for a follow up on his

breathing. Dawdy was using his inhalers more often since the weather

                                 Page 2 of 39
                    3:19-cv-03257-TSH # 23     Page 3 of 39




changed. R. 626. On examination, he had abnormal breath sounds,

bronchial breath sounds, and wheezing, but no rhonchi, rales, or crackles.

Dr. Voigts assessed asthma and COPD. He told Dawdy to continue his

current medications. R. 628.

      On March 11, 2014, Dawdy saw Dr. Voigts for wheezing, shortness of

breath, and chest congestion. R. 619. Dawdy’s oxygen level was 89

percent. On examination, he had decreased breath sounds, bronchial

breath sounds, wheezing, and rhonchi, but no rales or crackles. Dr. Voigts

assessed COPD exacerbation and prescribed Levaquin (levofloxacin) and

a 30-day prednisone taper prescription. Dr. Voigts also renewed a

prescription for ipratropium-albuterol. R. 622.

      On July 2, 2014, Dawdy went to the emergency room by ambulance

complaining of shortness of breath, wheezing, and a non-productive cough.

His oxygen level was as low as 79 percent. R. 574. On examination,

Dawdy had tight air entry, wheezing, and rales. His heart examination was

normal. R. 575. He was diagnosed with a severe COPD/asthma attack.

He was admitted and received nebulizer treatments and intravenous (IV)

solumedrol, and IV hydration. A chest x-ray showed hyperinflation of the

lungs bilaterally and an increase in the retrosternal clear space, suggesting




                                Page 3 of 39
                    3:19-cv-03257-TSH # 23     Page 4 of 39




COPD. R. 571. He felt better and was discharged the next day and could

resume normal activity as tolerated. R. 577.

     On July 10, 2014, Dawdy saw Dr. Voigts for a follow up after the July

2, 2014, emergency room visit. He reported chest congestion; dyspnea

with shortness of breath on environmental exposure, walking inside, and at

rest; a hacking cough; and thick bronchorrhea. He felt poorly and tired. R.

613. On examination, Dawdy had decreased breath sounds, bronchial

breath sounds, but no wheezing, rhonchi, rales, or crackles. R. 615. Dr.

Voigts ordered lab tests and considered referral to pulmonology services.

R. 616.

     On July 31, 2014, Dawdy saw Dr. Voigts for a health maintenance

check. He reported a little shortness of breath. His oxygen level was 97

percent and on examination, he had decreased breath sounds, but no

wheezing, rhonchi, rales, or crackles. R. 609. Dr. Voigts continued

Dawdy’s current treatment plan. R. 610.

     On September 12, 2014, Dawdy went to the emergency room with

shortness of breath and wheezing. He reported dyspnea, shortness of

breath, wheezing, and a productive cough. R. 562. On examination,

Dawdy had wheezing and decreased breath sounds. R. 563. A chest x-

ray showed no significant change from prior examinations. R. 558. He

                               Page 4 of 39
                    3:19-cv-03257-TSH # 23    Page 5 of 39




was diagnosed with COPD exacerbation and admitted to the hospital and

given IV antibiotics and steroids. R. 565. He felt better and was

discharged the next day. R. 566.

     On October 29, 2014, Dawdy saw Dr. Voigts. He had headaches,

congestion, nasal discharge, tightness in his chest, dyspnea with shortness

of breath, coughing, and wheezing. R. 599. On examination, Dawdy had

decreased breath sounds, bronchial breath sounds, wheezing, and rhonchi

with cough, but no rales or crackles. R. 601. Dr. Voigts assessed asthma

and COPD with exacerbation and increased Dawdy’s prednisone dosage.

R. 602-03.

     On November 17, 2014, Dawdy saw Dr. Voigts for breathing

problems. He was using his nebulizer every four to six hours and the

treatments helped. R. 593. On examination, he had decreased breath

sounds and bronchial breath sounds, but no wheezing, rhonchi, rales, or

crackles. Dr. Voigts decreased the dosage of Dawdy’s prednisone. R.

595-96.

     On December 24, 2014, Dawdy saw Dr. Voigts. He felt chest

congestion, shortness of breath at rest and while walking inside, and a dry

cough. R. 589. On examination, he had decreased breath sounds,

bronchial breath sounds, mild wheezing, rales, and crackles, but no

                               Page 5 of 39
                    3:19-cv-03257-TSH # 23    Page 6 of 39




rhonchi. Dr. Voigts assessed pneumonia, asthma, and rhinitis. R. 590. Dr.

Voigts prescribed Levaquin. R. 591.

     On December 29, 2014, Dawdy went to the emergency room by

ambulance with dyspnea, shortness of breath, wheezing, chest congestion,

and non-productive cough. R. 549. On examination, Dawdy had

decreased breath sounds. R. 550. His oxygen level was 74 percent. He

was diagnosed with COPD exacerbation. A chest x-ray showed an

emphysematous configuration, no pneumonitis, no heart failure, and a

normal sized heart. The impression was emphysema, no active disease.

R. 544. He was admitted for 23-hour observation and given IV steroids, IV

antibiotics, nebulizer treatments, and oxygen. R. 551. He was discharged

the next day. R. 554.

     On January 20, 2015, Dawdy saw Dr. Voigts with shortness of breath

and lightheadedness. He reported some chest pain that was worse with

breathing. He said he had shortness of breath when exposed to dust and

cold temperatures, at rest, and when walking indoors. He was still short of

breath after using either his inhaler or nebulizer. R. 671-72. On

examination, Dawdy had decreased breath sounds, bronchial breath

sounds, rhonchi, but no wheezing, rales, or crackles. Dr. Voigts also noted

tachycardia and assessed rhinitis and asthma. Dr. Voigts discontinued

                               Page 6 of 39
                    3:19-cv-03257-TSH # 23     Page 7 of 39




Dawdy’s blood pressure medicine Lisinopril, ordered blood tests, and told

him to remain off work for two weeks. R. 674.

      On February 3, 2015, Dawdy saw Dr. Voigts. He was breathing and

feeling better than he had recently. He still had shortness of breath at rest

and while walking inside and also continued to have shortness of breath

after using his inhaler or nebulizer. R. 665. On examination, Dawdy had

decreased breath sounds and bronchial breath sounds, but no wheezing,

rhonchi, rales, or crackles. Dr. Voigts noted no tachycardia and assessed

rhinitis and asthma. Dr. Voigts said Dawdy could return to work on

February 4, 2015. R. 667-68.

      On February 24, 2015, Dawdy went to the emergency room by

ambulance for shortness of breath and wheezing. He was given a

nebulizer treatment and methylprednisolone in the ambulance and felt

better when he arrived at the emergency room. R. 538. A chest x-ray

showed findings suggesting emphysema with no focal areas of

consolidation or pleural effusions. R. 534. He was admitted for COPD

exacerbation. R. 539. He was discharged the next day. R. 540.

      On March 10, 2015, Dawdy went to the emergency room by

ambulance with shortness of breath. On examination, he had “wheezes all

over.” R. 527-28. A chest x-ray suggested COPD. R. 523. He was

                                Page 7 of 39
                    3:19-cv-03257-TSH # 23     Page 8 of 39




diagnosed with asthma exacerbation and admitted for treatment. He was

discharged the next day and could resume normal activities as tolerated.

R. 529-30.

     On April 1, 2015, Dawdy went to the emergency room with wheezing

and chest pain. On examination, his oxygen level was 97 percent and he

had significant wheezing bilaterally. He was assessed with COPD

exacerbation and admitted for steroids and nebulizer treatments. R. 517.

A chest x-ray showed clear lung fields with background mild

hyperexpansion. The impression was no acute cardiopulmonary process

identified and emphysema. R. 512. Dawdy felt better and was discharged

the next day and could return to his normal activities as tolerated. R. 519.

     On April 7, 2015, Dawdy saw Dr. Voigts for a follow up after his

emergency room visit. He reported shortness of breath while walking

inside. On examination, he had decreased breath sounds and bronchial

breath sounds, but no wheezing, rhonchi, rales, or crackles. Dr. Voigts

assessed rhinitis and asthma. R. 660-62. Dr. Voigts continued his current

treatments and Dawdy agreed to see a pulmonologist. Dr. Voigts referred

Dawdy to pulmonologist Dr. Nadeem Ahmed, M.D. R. 660, 663.

     On April 24, 2015, Dawdy went to the emergency room with

wheezing, shortness of breath, and cough. This episode had gone on for a

                                Page 8 of 39
                    3:19-cv-03257-TSH # 23    Page 9 of 39




couple of days but worsened in the last few hours before he came to the

emergency room. R. 505. On examination, his lungs were significant for

wheezing. A chest x-ray showed new interstitial infiltrates in Dawdy’s lungs

that could represent edema or pneumonia. R. 498. He was assessed with

asthma exacerbation and pneumonia and was admitted for observation and

received steroids, antibiotics, and nebulizer treatments. R. 506. He was

discharged the next day. See R. 504.

     On April 30, 2015, Dawdy had a chest x-ray and CT scan. The x-ray

showed no confluent infiltrate. The CT scan showed diffuse centrilobular

emphysematous change with paraseptal emphysematous change of the

upper lung zones and no confluent infiltrate; dependent opacity in the mid-

to-lower lung base indicated atelectasis. R. 493.

     On May 4, 2015, Dawdy saw Dr. Ahmed. Dawdy reported that he

stopped smoking a year earlier. He had a dry cough. On examination, his

lungs were clear with no wheezing and good air entry. Dr. Ahmed ordered

a pulmonary function test. R. 585.

     On May 7, 2015, Dawdy saw Dr. Voigts. He felt chest congestion;

shortness of breath with environmental exposure, at rest, and while walking

inside; and a dry, hacking cough. R. 655. On examination, Dawdy had

decreased breath sounds and bronchial breath sounds, but no wheezing,

                               Page 9 of 39
                   3:19-cv-03257-TSH # 23   Page 10 of 39




rhonchi, rales, or crackles. His heart examination was normal. R. 657. Dr.

Voigts assessed allergic rhinitis, asthma, and COPD. R. 658.

     On May 15, 2015, Dawdy underwent a pulmonary function test. His

Forced Vital Capacity (FVC) was 80 percent of predicted; his Forced

Expiratory Volume in one second (FEV1) was 55 percent of predicted; and

his FEV1/FVC ratio was 56. The test showed hyperinflation and air

trapping, severe airways obstruction, no airways restriction, and minimally

reduced diffusion capacity. R. 704.

     On May 26, 2015, Dawdy went to the emergency room with

shortness of breath and a cough. R. 486. He also reported dyspnea,

shortness of breath, and wheezing. On examination, Dawdy had diffuse

bilateral wheezing. R. 487. He was diagnosed with acute exacerbation of

COPD and was admitted. R. 489. He was treated with oxygen and

steroids and was discharged on May 28, 2015. R. 492.

     On June 12, 2015, Dawdy went to the emergency room with

wheezing and a non-productive cough. R. 479. A chest x-ray showed

emphysema without evidence of acute cardiopulmonary process, no

change. R. 477. He improved in the emergency room with nebulizer

treatments and was discharged from the emergency room when he was

stable. R. 480.

                               Page 10 of 39
                    3:19-cv-03257-TSH # 23   Page 11 of 39




     On June 26, 2015, Dawdy went to the emergency room with

shortness of breath. He was diagnosed with acute COPD exacerbation

and given a nebulizer treatment. He felt better and was discharged from

the emergency room when he was stable. R. 473.

     On July 27, 2015, Dawdy went to the emergency room with shortness

of breath and wheezing. He had dyspnea on exertion but had no chest

pain. R. 466. On examination, he had diffuse wheezing and diffuse

decreased breath sounds. R. 467. A chest x-ray showed emphysematous

changes without definite consolidation, effusion, or pneumothorax. R. 463.

He was diagnosed with COPD exacerbation and was treated with three

nebulizer treatments and discharged home with medication. R. 468.

     On August 6, 2015, Dawdy saw allergist Dr. Ellen Pratt, M.D., for a

consultation. R. 401-03. On examination, Dawdy had normal respiratory

rate and rhythm and no increased work of breathing and his lungs were

clear. Dr. Pratt ordered lab tests but did not perform skin testing because

Dawdy’s FEV1 was less than 70 percent. R. 403. On August 12, 2015, Dr.

Pratt reviewed radioallergosorbent (RAST) test result on Dawdy from a

year earlier. Dr. Voigts’ office provided the test results. The test showed

that Dawdy was allergic to cats. R. 400.




                               Page 11 of 39
                   3:19-cv-03257-TSH # 23   Page 12 of 39




     On August 17, 2015, Dawdy saw Dr. Ahmed. He denied any

shortness of breath. Dr. Ahmed noted that the May 15, 2015, pulmonary

function test showed severe airways obstruction with an FEV-1/FVC ratio of

56 and an FEV-1 of 55% of predicted. Dr. Ahmed said that an

echocardiogram showed an ejection fraction of 76%. Dawdy reported that

he had problems with shortness of breath and a non-productive cough. On

examination, Dawdy’s lungs were clear with no wheezing and good air

entry. Dr. Ahmed assessed asthma COPD, GOLD stage IV and continued

his prescription for prednisone. R. 583.

     On August 20, 2015, Dawdy saw Dr. Voigts. He felt chest

congestion, shortness of breath at rest and while walking inside, and a dry

cough. R. 651. On examination, Dawdy had decreased breath sounds and

bronchial sounds, but no wheezing, rhonchi, rales, or crackles. Dr. Voigts

assessed allergic rhinitis, asthma, and COPD and continued Dawdy’s

current treatment. R. 652. Dr. Voigts noted, “No new med changes, as his

lungs sound the best I have heard in some time.” R. 653.

     On August 31, 2015, Dawdy went to the emergency room with

shortness of breath, coughing, and wheezing. R. 456. On examination, he

had wheezing and decreased breath sounds and his oxygen level was 93

percent. R. 457-58. An x-ray showed no acute cardiopulmonary process.

                               Page 12 of 39
                    3:19-cv-03257-TSH # 23    Page 13 of 39




R. 453. He was assessed with exacerbation of COPD and discharged from

the emergency room. R. 459.

      On September 17, 2015, Dawdy saw allergist Dr. Pratt. Dawdy

reported that he was lucky to sleep four to five hours a night and he needed

his inhaler medications when he woke up. He stopped taking

antihistamines for three days before this office visit so Dr. Pratt could

perform skin testing. R. 397. On examination, Dawdy had decreased

breath sounds and audible wheezing. The wheezing improved after an

albuterol nebulizer treatment. Dr. Pratt did not perform the skin test due to

Dawdy’s wheezing. R. 399.

      On September 18, 2015, Dawdy went to the emergency room by

ambulance with shortness of breath, wheezing, and a cough. R. 445. A

chest x-ray showed new mild atelectasis and/or infiltrate at both lung

bases. R. 442. On examination, he had significant bilateral wheezing. He

was assessed with COPD exacerbation and pneumonia and was admitted

for observation. He was given steroids, antibiotics and nebulizer

treatments. R. 446. He was discharged the next day and said he felt

“fantastic.” R. 448-49.

      On September 28, 2015, Dawdy saw Dr. Ahmed. He reported

increasing shortness of breath and a cough. He said that he could not

                                Page 13 of 39
                    3:19-cv-03257-TSH # 23    Page 14 of 39




afford Spiriva and so was using Combivent and Advair. On examination,

Dawdy’s lungs were clear with no wheezing and good air entry. Dr. Ahmed

assessed asthma and COPD, GOLD stage IV and prescribed an antibiotic.

R. 582.

      On October 19, 2015, Dawdy saw Dr. Voigts. He stopped working in

September and he was feeling much better. He believed that the heat

aggravated his breathing. R. 645. He still had shortness of breath, worse

at night, but he was not short of breath after using the inhaler or nebulizer.

R. 646. On examination, he had decreased breath sounds and bronchial

breath sounds, but no wheezing, rhonchi, rales, or crackles. R. 647. Dr.

Voigts assessed allergic rhinitis, asthma, and COPD. Dr. Voigts decreased

Dawdy’s prednisone dosage. R. 648.

      On November 27, 2015, Dawdy went to the emergency room by

ambulance with shortness of breath. He had run out of some medications

the day before. His oxygen level was 91 percent on the ambulance. On

examination, he had wheezes, rales, and rhonchi. R. 437. A chest x-ray

showed normal heart size, slightly hyperinflated lungs with mild diffuse

interstitial fibrosis and unchanged mild generalized peribronchial

thickening, likely chronic, and no infiltrates or effusions. R. 433. He felt




                                Page 14 of 39
                     3:19-cv-03257-TSH # 23   Page 15 of 39




better after his stay in the emergency room and was discharged home. R.

438.

       On December 17, 2015, Dawdy saw Dr. Pratt. He told Dr. Pratt about

his trips to the emergency room and said his congestion was improved. He

said burning leaves made his congestion worse and going to his mother’s

house sometimes made his congestion worse because she had a cat. R.

394. Dawdy gave the following responses regarding his condition for the

prior four weeks: his asthma kept him from getting much done most of the

time; he had shortness of breath once a day; his asthma did not interrupt

his sleep; he used his inhaler or nebulizer more than three times a day; and

his asthma was well controlled. Dr. Pratt told Dawdy to follow Dr. Ahmed’s

treatment plan and added fluticasone sprays to his other medications for

his allergic rhinitis. R. 395.

       On December 21, 2015, Dawdy saw Dr. Ahmed. He reported

increasing shortness of breath and a productive cough for about three or

four days. He had some dyspnea on exertion. On examination, his lungs

had coarse crackles, mild wheezing, and good air entry. Dr. Ahmed

assessed acute bronchitis, asthma, and COPD, GOLD state IV. Dr. Ahmed

prescribed a Z-Pac antibiotic and prednisone and changed his Combivent

and Advair prescriptions to albuterol and Symbicort. R. 581.

                                 Page 15 of 39
                   3:19-cv-03257-TSH # 23   Page 16 of 39




       On January 13, 2016, Dawdy went to the emergency room by

ambulance with wheezing, shortness of breath, and cough. R. 426. On

examination, he had bilateral significant wheezing and was assessed with

COPD exacerbation. The emergency room physician spoke to Dr. Voigts

about Dawdy’s frequent emergency room visits. Dr. Voigts stated that

Dawdy was supposed to be taking Advair, but Dawdy said that it was too

expensive. He was discharged from the emergency room and was

“educated/counseled regarding diagnosis/treatment.” R. 428.

       On February 28, 2016, Dawdy went to the emergency room with

shortness of breath, wheezing, and a non-productive cough. R. 417. On

examination, his oxygen level was 97 percent, and he had wheezes and

decreased breath sounds. R. 418-19. A chest x-ray showed that his lungs

were clear. R. 414. He was assessed with COPD exacerbation, received

a nebulizer treatment, and was discharged from the emergency room. R.

413.

       On March 16, 2016, Dawdy saw Dr. Ahmed. He reported some

shortness of breath and dyspnea on exertion but no cough. On

examination, he had bilateral wheezing. Dr. Ahmed assessed acute

bronchitis, asthma, and COPD, GOLD stage IV and prescribed a Z-Pac

and prednisone and renewed other prescriptions. R. 580.

                              Page 16 of 39
                    3:19-cv-03257-TSH # 23   Page 17 of 39




       On May 11, 2016, Dawdy saw Physician’s Assistant Arlene Norris,

PA-C, in Dr. Voigts’ office. He reported some shortness of breath, chest

congestion, and no dyspnea. R. 744. On examination, he had normal

breath sounds and no wheezing, rhonchi, or crackles. Norris assessed

asthma and COPD. R. 746. Norris said to continue current therapy. R.

748.

       On June 20, 2016, Dawdy saw Dr. Ahmed. He denied any shortness

of breath and reported that he was “fairly active at home.” On examination,

his lungs were clear with no wheezing and good air entry. Dr. Ahmed

assessed COPD and asthma and continued his prescriptions for ProAir and

Symbicort. His insurance would not cover Tudorza. Dr. Ahmed advised

Dawdy to be as active as he could. R. 680.

       On June 23, 2016, Dawdy had a pulmonary function test. His FVC

was 88 percent of predicted, his FEV1 was 68 percent of predicted, and his

FEV1/FVC ratio was 59. The test showed moderate obstructive airways

disease. He had no significant response to bronchodilators during the test.

R. 683.

       On July 12, 2016, Dawdy saw Nurse Practitioner Victoria Hargrave,

FNP-BC, in Dr. Voigts’ office. He woke up at 3:00 a.m. with shortness of

breath, wheezing, and a cough and reported that he had chest congestion

                               Page 17 of 39
                    3:19-cv-03257-TSH # 23   Page 18 of 39




all the time, chronic dyspnea during exertion, chronic cough, and wheezing.

His shortness of breath did not affect his speaking and his cough was

productive. R. 738. His breathing difficulty improved after use of his

nebulizer. R. 740. On examination, Dawdy’s tactile fremitus was

diminished and he had wheezing, but no rhonchi, rales, or crackles.

Hargrave assessed COPD. R. 741. Hargrave administered a nebulizer

treatment. Dawdy felt better after the treatment, his breathing was more

relaxed, and his wheezing improved. R. 742. Hargrave told Dawdy to

increase fluid and to use his nebulizer every four to six hours for the next

24 hours and decrease frequency until he was back to “‘normal’ breathing.”

Hargrave told him to change his heating and air conditioning filters often,

use a humidifier, avoid second-hand smoke, and avoid smoking. She told

him to clean the humidifier often. R. 741.

      On July 12, 2016, Dr. Voigts completed a form entitled “Residual

Functional Capacity Report.” The form recited Dawdy’s description of his

symptoms as follows:

      Walter Dawdy subjectively states that since September 30,
      2014 he has missed work consistently more than one day per
      month, and frequently left work early due to symptoms of (a)
      difficulty breathing (frequently with severe coughing episodes)
      and (b) fatigue due to asthma and COPD. He states on his
      worst days these symptoms have caused numerous emergency
      room visits, inpatient admissions, and other days where he is
      confined to his home. He states on his better days he spends
                                Page 18 of 39
                     3:19-cv-03257-TSH # 23    Page 19 of 39




      most of the day off of his feet due to fatigue, frequently reclining
      to make breathing easier.

R. 1030.   Beneath this recitation, Dr. Voigts stated that Dawdy suffered

from COPD, asthma, unable to breath, anxiety attacks, and coughing. The

form then asked, “Based on your training, education and treatment of

Walter Dawdy, is his statement about his subjective complaint credible?”

Dr. Voigts answered “Yes.” The statement further asked, “Is your opinion

held within a reasonable degree of medical certainty?” Dr. Voigts

answered “Yes.” The form provided a space under the heading

“EXPLANATION/REMARKS:”. Dr. Voigts left the space blank. R. 1030.

      On August 16, 2016, Dawdy went to the emergency room with

shortness of breath and wheezing. R. 722. On examination, he had

bilateral wheezes, no intercostal retractions, and he used accessory

muscles to breath. R. 723. A chest x-ray showed no acute

cardiopulmonary disease. The x-ray also showed emphysema and

scattered fibrosis, but no infiltrate, no pleural effusion, and no

pneumothorax. R. 720. He received oxygen and albuterol treatments and

was released from the emergency room. R. 718.

      On August 30, 2016, Dawdy saw Nurse Practitioner Hargrave for a

follow up on his August 16, 2016, emergency room visit. He felt better now

and said he was back to “his normal.” He experienced shortness of breath
                                 Page 19 of 39
                   3:19-cv-03257-TSH # 23    Page 20 of 39




if he was outside in the heat or if he was mowing when it was hot outside.

R. 839. On examination, he had decreased breath sounds at the bases, no

wheezing, no rhonchi, no rales, and no crackles. Hargrave assessed

COPD and continued his current treatment. R. 842.

     On September 21, 2016, Dawdy saw Dr. Ahmed. He reported

increased shortness of breath. On examination, his lungs were clear with

good air entry. Dr. Ahmed assessed COPD and asthma and ordered a

pulmonary function test and a chest x-ray. Dr. Ahmed also “signed a

statement regarding his disability as per his attorney.” R. 873. The x-ray

showed evidence of obstructive airways disease with clear lungs. There

was no significant change since August 13, 2012. R. 872.

     On September 21, 2016, Dr. Ahmed also completed a form entitled

“Residual Functional Capacity Report.” R. 1032. The form recited Dawdy’s

description of his symptoms as follows:

     Walter Dawdy subjectively states that since September 30,
     2014 he has missed work consistently more than one day per
     month, and frequently left work early due to symptoms of (a)
     difficulty breathing (frequently with severe coughing episodes)
     and (b) fatigue due to asthma and COPD. He states on his
     worst days these symptoms have caused numerous emergency
     room visits, inpatient admissions, and other days where he is
     confined to his home. He states on his better days he spends
     most of the day off of his feet due to fatigue, frequently reclining
     to make breathing easier.



                               Page 20 of 39
                    3:19-cv-03257-TSH # 23   Page 21 of 39




R. 1032. Beneath this recitation, Dr. Ahmed stated that Dawdy suffered

from severe COPD. The form then asked, “Based on your training,

education and treatment of Walter Dawdy, is his statement about his

subjective complaint credible?” Dr. Ahmed answer “Yes.” The statement

further asked, “Is your opinion held within a reasonable degree of medical

certainty?” Dr. Ahmed answered “Yes.” The form provided a space under

the heading “EXPLANATION/REMARKS:”. Dr. Ahmed left the space

blank. R. 1032.

     On August 23, 2016, state agency physician Dr. Julio Pardo, M.D.,

prepared a Physical Residual Functional Capacity Assessment form for

Dawdy. Dr. Pardo opined that Dawdy had only environmental limitations

due to his impairments of COPD and asthma and that Dawdy must avoid

concentrated exposure to extreme cold, extreme heat, fumes, odors, dusts,

gases, poor ventilation, etc. R. 143.

     On September 26, 2016, Dawdy went to the emergency room with

shortness of breath, wheezing, and a non-productive cough. R. 712. On

examination, he had no rales or wheezes, no intercostal retractions, and no

use of accessory muscles to breath. R. 714. A chest x-ray showed no

active disease other than emphysema, no change. R. 710, 761. He




                               Page 21 of 39
                   3:19-cv-03257-TSH # 23   Page 22 of 39




received a solumedrol injection and nebulizer treatments. R. 708. He was

discharged to home. R. 715.

     On September 29, 2016, Dawdy saw Dr. Voigts for a follow up after

his emergency room visit. He reported shortness of breath at rest and

when walking inside, and wheezing which was worse during cold weather.

R. 836. On examination, he had decreased breath sounds and a cough

with rhonchi and wheezing, but no rales or crackles. Dr. Voigts assessed

allergic rhinitis, asthma, and COPD. R. 837. Dr. Voigts prescribed

Levaquin for 10 days. R. 838.

     On October 6, 2016, Dawdy had a pulmonary function test. His FVC

was 96 percent of predicted, his FEV1 was 73 percent of predicted, and his

FEV1/FVC ratio was 62. He had no significant improvement with

bronchodilators and had evidence of hyperinflation of his lungs. The test

showed moderate airways obstruction, no airways restriction, and minimally

reduced diffusion capacity. R. 728.

     On October 10, 2016, Dawdy saw Dr. Voigts for a follow up. He

reported that he finished the Levaquin and prednisone prescriptions and

felt much better. R. 973. He also reported dyspnea during exertion and a

non-productive cough. R. 974. On examination, he had decreased breath

sounds, but no wheezing, rhonchi, rales, or crackles. R. 975. Dr. Voigts

                                Page 22 of 39
                     3:19-cv-03257-TSH # 23   Page 23 of 39




assessed allergic rhinitis, asthma, and COPD and continued Dawdy’s

treatment. R. 975.

     On November 5, 2016, Dawdy went to the emergency room with

shortness of breath, wheezing, and a cough. R. 770. On examination, he

had wheezes, but no intercostal retractions or use of accessory muscles.

R. 772. He received nebulizer treatments and was discharged. The

emergency room physician recommended staying indoors, keeping doors

and windows closed, taking his medications as directed. R. 772.

     On November 14, 2016, Dawdy saw Dr. Voigts. He reported

dyspnea during exertion and non-productive cough. R. 970. On

examination, he had decreased breath sounds and bronchial breath

sounds, but no wheezes, rhonchi, rales, or crackles. R.971. Dr. Voigts

assessed allergic rhinitis, asthma, and COPD and continued Dawdy’s

current treatment. R. 971.

     On December 6, 2016, state agency physician Dr. Young-Ja Kim,

M.D. completed a Physical Residual Functional Capacity Assessment form

for Dawdy. Dr. Kim opined that Dawdy had only environmental limitations

due to his impairments of COPD and asthma and that Dawdy must avoid

concentrated exposure to extreme cold, extreme heat, fumes, odors, dusts,

gases, poor ventilation, etc. R. 156-58.

                                Page 23 of 39
                   3:19-cv-03257-TSH # 23   Page 24 of 39




     On January 11, 2017, Dawdy saw Dr. Ahmed. Dr. Ahmed noted that

Dawdy’s October 2016 pulmonary function test showed moderate airways

obstruction. On examination, Dawdy had no wheezing. Dr. Ahmed

assessed panlobular emphysema, mild intermittent asthma without

complication, shortness of breath, and cough. Dr. Ahmed continued his

medications and recommended being as active as he could. R. 868.

     On February 14, 2017, Dawdy saw Dr. David Harmon, M.D., in Dr.

Voigts’ office for a follow up on Dawdy’s shortness of breath. Dawdy was

feeling better. R. 961. He still reported dyspnea while walking inside and a

non-productive cough. R. 962. On examination, he had decreased breath

sounds and bronchial sounds, but no wheezes, rhonchi, rales, or crackles.

R. 963. Dr. Harmon assessed allergic rhinitis, asthma, and COPD and

continued Dawdy’s treatment. R. 963-64.

     On April 5, 2017, Dawdy saw Dr. Ahmed for a follow-up. He reported

increased shortness of breath and occasional cough. R. 1058. On

examination, he had no wheezing. Dr. Ahmed diagnosed panlobular

emphysema, mild intermittent asthma without complication, shortness of

breath, and cough. R. 1060. Dr. Ahmed added Spiriva to Dawdy’s

medications. R. 1061.




                               Page 24 of 39
                    3:19-cv-03257-TSH # 23   Page 25 of 39




      On April 17, 2017, Dawdy saw Nurse Practitioner Kaci N. Havlin,

FNP-C, in Dr. Voigts’ office, for pain in his left arm. He felt something pop

when he was raising a window. R. 956. On examination, Dawdy had

slightly decreased breath sounds, but no wheezes, rhonchi, rales, or

crackles. Havlin told him to keep his arm in a sling and take ibuprofen

every six hours for the next four days. R. 959.

      On August 2, 2017, Dawdy had a pulmonary function test. His FVC

was 97 percent of predicted, his FEV1 was 82 percent of predicted, and his

FEV1/FVC ratio was 68. He had no significant improvement with

bronchodilators. The test showed minimal airways obstruction, no airways

restriction, and severely reduced diffusion capacity corrected for lung

volume. R. 856

      On August 15, 2017, Dawdy saw Dr. Voigts. He reported that the left

side of his chest was painful when he breathed in. He felt chest

congestion, and he had difficulty taking a breath. His symptoms were

worse at night. R. 938. On examination, Dawdy had decreased breath

sounds; bronchial breath sounds, prominent in the left chest; and

wheezing; but, no rhonchi, rales, or crackles. R. 939. Dr. Voigts assessed

allergic rhinitis, asthma, and COPD and prescribed Levaquin and

prednisone. R. 940.

                                Page 25 of 39
                   3:19-cv-03257-TSH # 23   Page 26 of 39




     On August 25, 2017, Dawdy saw Nurse Practitioner Havlin for a

follow up after his August 15, 2017 appointment with Dr. Voigts. He

reported a dry cough, but no dyspnea, no chest congestion, and no

wheezing. R. 932. On examination, his lungs were normal. R. 933.

     On October 4, 2017, Dawdy saw Dr. Voigts. He had a draining sore

on the back of his right upper arm. R. 924. On examination, he had

decreased breath sounds, but no wheezes, rhonchi, rales, or crackles. Dr.

Voigts assessed cellulitis of the right upper arm and prescribed Levaquin.

R. 927.

     On October 16, 2017, Dawdy saw Dr. Ahmed. He had “baseline”

shortness of breath and an occasional cough. Dr. Ahmed stated that

Dawdy’s August pulmonary function test showed minimal airways

obstruction with FEV-1/FVC ratio of 68. R. 1074. On examination, Dawdy

had no wheezing. Dr. Ahmed assessed panlobular emphysema and mild

intermittent asthma without complication. Dr. Ahmed continued Dawdy’s

medications, recommended that he be as active as he could, and

encouraged him to lose weight. Dawdy was six feet two inches and

weighed 238 pounds. R. 1076.

     On November 27, 2017, Dawdy saw Nurse Practitioner Havlin. He

reported more shortness of breath. He could not lie in bed and slept sitting

                               Page 26 of 39
                     3:19-cv-03257-TSH # 23   Page 27 of 39




up. His chest was tight, and he had a wet, non-productive cough. R. 917.

On examination, he had decreased breath sounds. Havlin assessed

bronchitis, not specified as chronic or acute, and prescribed Levofloxacin

and prednisone. R. 922.

     On November 27, 2017, Dr. Voigts completed a form entitled,

“Review of Residual Functional Capacity Report of Randall Voigts, D.O.,

Dated July 12, 2016.” Dr. Voigts stated that there had been no change in

Dawdy’s condition since the July 12, 2016 Report and no changes in Dr.

Voigts’ responses to the questions in the July 12, 2016 Report. R. 1029.

     On January 22, 2018, Dawdy had a pulmonary function test. His

FVC was 92 percent of predicted, his FEV1 was 71 percent of predicted,

his FEV1/FVC ratio was 62 percent. He had no significant improvement

with bronchodilators. His lung capacity was 82 percent of predicted with

increased upper airway resistance. The test showed moderate airways

obstruction, no airways restriction, and moderately reduced diffusion

capacity. R. 1096.

     On February 2, 2018, Dr. Ahmed completed a form entitled “Review

of Residual Functional Capacity Report of Nadeem Ahmed, MD, Dated

September 21, 2016.” Dr. Ahmed opined that Dawdy had no change since

Dr. Ahmed’s September 2016 report. R. 1031.

                                Page 27 of 39
                    3:19-cv-03257-TSH # 23   Page 28 of 39




     On February 27, 2018, Dawdy saw Dr. Voigts. He reported trouble

breathing when his neighbors burned wood. R. 1090. He reported

shortness of breath at rest and while walking, a dry hacking cough, and

chronic wheezing. R. 1091. On examination, he had decreased breath

sounds, but no wheezes, rhonchi, rales, or crackles. R. 1092. Dr. Voigts

assessed allergic rhinitis, asthma, and COPD and continued Dawdy’s

treatment plan. Dr. Voigts also recommended a weight loss diet and

documenting weekly weight loss. R. 1093. Dawdy was six feet tall,

weighed 244 pounds, and had a body mass index of 33.1. R. 1092.

                            The Evidentiary Hearing

     On May 24, 2018, the Administrative Law Judge (ALJ) conducted an

evidentiary hearing. R. 100-36. Dawdy appeared with his attorney.

Vocational expert Stella Frank appeared by telephone. R. 102; see R. 374

(Frank curriculum vitae).

     Dawdy testified first. He previously worked as a janitor and packer in

a factory and primarily performed janitorial work and occasionally packed

coffee filters into boxes. He also worked as a CNA in a nursing home

where he bathed patients, fed patients, lifted patients, and changed bed

linens. Dawdy also worked at a retail store where he stocked shelves,

initially, and then moved to maintenance work. He cleaned floors and

                                Page 28 of 39
                    3:19-cv-03257-TSH # 23    Page 29 of 39




bathrooms, stripped and waxed floors, operated scrubbing machines and

push carts. R. 109-10. Once a year he did some painting. R. 112. When

his health got bad, he went back to stocking shelves. R. 109-10. He lifted

about 10 pounds when he was a stocker and lifted up to 50 pounds when

he worked maintenance. R. 111.

     Dawdy alleged he became disabled on his Onset Date September

30, 2014, but he worked until October 2015. He did not work full-time after

his Onset Date because he missed too many days of work due to his health

problems:

     I was -- well, I was full-time up until the time I quit, but with me
     missing work all the time, they -- just time -- you know, just
     being full-time but it was just like being part-time because I
     missed so much.

R. 110. Some weeks he only worked 14 hours. R. 111. Dust, perfume,

humidity caused respiratory problems that made him miss work. Extreme

cold also caused shortness of breath. R. 113. He quit on October 1, 2015

because his employer was getting ready to fire him. R. 110. During his

last year of work, his pace at work slowed to 50 percent or less of his pace

in previous years. He also took extra breaks and used his nebulizer at

work. R. 123.

     Dawdy said he had breathing problems every day, worse in the

morning. He used a nebulizer and three inhalers every day. He used one
                                Page 29 of 39
                    3:19-cv-03257-TSH # 23     Page 30 of 39




inhaler once a day, one inhaler twice a day, and a rescue inhaler four to

eight times a day. A doctor advised him to use a cane because he became

lightheaded due to breathing problems. R. 113. The ALJ asked Dawdy if

his symptoms were only caused by dust, perfume, and humidity:

      Q So you talked about this dust, the perfume, and humidity. Is
      that something that just makes it worse? Is it there constantly,
      or is it okay until those things come around?

      A It's pretty well okay. Well, like, I have shortness of breath just
      by walking anymore. And so then I hit this dust and pollen and
      humidity, it just makes it worse.

R. 114. Dawdy’s breathing was also affected by pollen; wind; and burning

grass, leaves, or trash. He kept his windows closed when his grass was

mowed. A family member mowed his grass for him. R. 116. He stopped

mowing his grass in July 2016. He mowed it then and had to go to the

emergency room the next day. R. 118.

      Dawdy opined that he could walk 50 yards. His shortness of breath

worsened if he walked farther. After walking 50 yards, he needed to sit and

rest for 15 to 20 minutes “until my breathing calms down. And either use

my inhaler or nebulizer.” R. 114. On a bad day, however, he could only

walk from one room to another. R. 124. He could carry objects for short

distances, “But you get any, like 10, 15 feet, gets pretty bad.” He said that

he got tired and short of breath. R. 115. The distance that he could carry

                                Page 30 of 39
                    3:19-cv-03257-TSH # 23   Page 31 of 39




objects varied with the weight of the object. R. 116. He did not have

problems with shortness of breath if he was sitting still unless he had his

feet on the floor. R. 115.

      Dawdy did laundry, dishes, light sweeping, and vacuuming at his

home, but he took extra time to complete chores. He did part of a chore,

stopped and rested and sometimes used his rescue inhaler, and then

completed the chore. R. 116. When he washed dishes, the steam from

the water caused shortness of breath. If the water was not steamy, he

could wash dishes for 15 minutes before he would need to take a break. R.

120-21. When he did laundry, he only did one load at a time. He rested

while the washing machine and dryer were running. R. 120. As he

continued to perform a chore, his break times would get longer. R. 122.

He wore a mask when he vacuumed. R. 126.

      Dawdy’s daily activities varied depending on how well he slept. On a

normal day, he got up at 9:00 a.m., and took a breathing treatment, got

dressed, and then sat down and rested. Depending on the humidity and

wind, he either took his dog outside or just let his dog outside while he

stayed inside. He no longer had a cat because he was allergic to cats. If

he took the dog out, he got the mail at that time also. He went back in and

rested before he fed and watered the dog. After taking care of the dog, he

                                Page 31 of 39
                    3:19-cv-03257-TSH # 23   Page 32 of 39




did a chore such as dishes or laundry. He could not do two chores, such

as laundry, dishes, or vacuuming, on the same day. R. 116-17. He spent

80 to 90 percent of the day resting in the recliner. R. 120.

      Dawdy took his rescue inhaler with him when he went shopping. He

rested in the store and used his inhaler while shopping, but did not shop if

the weather was windy or cold. He also drove short distances, five miles or

less, as he got tired and short of breath if he drove long distances. R. 118,

122, 125, 128.

      Dawdy saw Dr. Voigts once every three months, and he saw Dr.

Ahmed once every three months. R. 119.

      Vocational exert Franks then testified. The ALJ asked Franks a

hypothetical question:

      Okay. I want to ask you a few hypothetical questions here.
      And for the hypotheticals, assume an individual of the
      Claimant's age and educational abilities. For the first
      hypothetical, the individual would need to avoid concentrated
      exposure to heat and cold, fumes, dust, gases, poor ventilation,
      pollen, grass, and steam. Starting there, would past work be
      available?

R. 130. Franks opined that the person could perform Dawdy’s prior work

as a stocker. R. 130. Franks opined that such a person could also work as

a linen room attendant, with 42,000 such jobs available nationally; a




                               Page 32 of 39
                    3:19-cv-03257-TSH # 23   Page 33 of 39




counter supply worker, with 94,000 such jobs available nationally; and a

change person, with 35,000 such jobs available nationally. R. 131.

                        THE OPINION OF THE ALJ

      On August 22, 2018, the ALJ issued his decision. R. 48-57. The ALJ

followed the five-step analysis set forth in Social Security Administration

Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920. Step 1 requires

that the claimant not be currently engaged in substantial gainful activity. 20

C.F.R. §§ 404.1520(b), 416.920(b). If true, Step 2 requires the claimant to

have a severe impairment. 20 C.F.R. §§ 404.1520(c), 416.920(c). If true,

Step 3 requires a determination of whether the claimant is so severely

impaired that he is disabled regardless of his age, education and work

experience. 20 C.F.R. §§ 404.1520(d), 416.920(d). To meet this

requirement at Step 3, the claimant's condition must meet or be equal to

the criteria of one of the impairments specified in 20 C.F.R. Part 404

Subpart P, Appendix 1 (Listing). 20 C.F.R. §§ 404.1520(d), 416.920(d). If

the claimant is not so severely impaired, the ALJ proceeds to Step 4 of the

Analysis.

      Step 4 requires the claimant not to be able to return to his prior work

considering his age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

                                Page 33 of 39
                    3:19-cv-03257-TSH # 23   Page 34 of 39




the claimant cannot return to his prior work, then Step 5 requires a

determination of whether the claimant is disabled considering his RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden at Step 5 to present evidence that,

considering the listed factors, the claimant can perform some type of

gainful employment that exists in the national economy. 20 C.F.R. §§

404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th Cir.

2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005).

      The ALJ determined that Dawdy met his burden at Steps 1 and 2. He

had not engaged in substantial gainful activity since his Onset Date

September 30, 2014. The ALJ found that, although Dawdy continued to

work until October 1, 2015, he did not work at the level of substantial

gainful activity. He also suffered from the severe impairments of asthma

and COPD. The ALJ concluded at Step 3 that Dawdy’s impairments or

combination of impairments did not meet or equal a Listing. R. 51.

      At Step 4, the ALJ determined that Dawdy had the following RFC:

      After careful consideration of the entire record, the undersigned
      finds that the claimant has the residual functional capacity to
      perform a full range of work at all exertional levels but with the
      following nonexertional limitations: avoid concentrated
                               Page 34 of 39
                          3:19-cv-03257-TSH # 23          Page 35 of 39




       exposure to heat, cold, fumes, dusts, gases (including steam),
       poor ventilation, pollen and grass.

R. 51. The ALJ gave great weight to the opinions of Drs. Pardo and Kim.

The ALJ also mentioned some of Dawdy’s appointments with Dr. Ahmed

and healthcare professionals in Dr. Voigts’ office, three of the pulmonary

function tests, and two of Dawdy’s chest x-rays. R. 53-54. The ALJ cited

the August 30, 2016 visit with Nurse Practitioner Hargrave in Dr. Voigts’

Office and noted that Dawdy mentioned going to the emergency room after

mowing his yard. R. 53-54. The ALJ also cited the two chest x-rays taken

at two of the emergency room visits. The ALJ, however, did not mention

any of the treatment notes or other records from Dawdy’s emergency room

visits and did not discuss any of the records of his hospital admissions

shortly before his Onset Date on July 2, 2014 and September 12, 2014, or

after his Onset Date on February 24, 2015, March 10, 2015, and May 26,

2015. See R. 489-92, 528-30, 540, 565-66, 577.1

       The ALJ discounted the Residual Function Report forms completed

by Drs. Ahmed and Voigts. The ALJ said that the forms did not contain

actual medical opinions of Dawdy’s functional limitations. The ALJ stated

that each doctor “was simply asked to agree with the claimant’s subjective


1
 Dawdy was also admitted for 23 hours on December 29, 2014 and admitted for observation on April 24,
2015, and September 18, 2015. R. 506-07, 554, 448-49. The ALJ did not mention these events either.
                                         Page 35 of 39
                    3:19-cv-03257-TSH # 23    Page 36 of 39




complaint that are not supported by the treatment notes.” The ALJ also

noted that each doctor “was not asked to independently describe the

claimant limitations and he offered no explanation for agreeing with the

subjective complaints.” The ALJ stated the treatment notes did not support

Dawdy’s complaints, “The treatment records indicate that the claimant

responded to medication intervention, was not hospitalized and pulmonary

function test remarks do not indicate a listing limitation.” R. 55.

      After determining the RFC, the ALJ found at Step 4 that Dawdy could

perform his prior work as a stocker. The ALJ relied on vocational expert

Franks’ testimony. In the alternative, the ALJ found at Step 5 that Dawdy

could perform a significant number of jobs that existed in the national

economy. The ALJ relied on Medical-Vocational Guidelines, 20 C.F.R. Part

404 Subpart P Appendix 2, and the opinions of vocational expert Franks.

R. 56-57. The ALJ concluded that Dawdy was not disabled. R. 57.

      Dawdy appealed the ALJ’s decision. On September 10, 2019, the

Appeals Council denied Dawdy’s request for review. The ALJ’s decision

then became the final decision of the Defendant Commissioner. R. 1.

Dawdy then filed this action for judicial review.




                                Page 36 of 39
                       3:19-cv-03257-TSH # 23   Page 37 of 39




                                   ANALYSIS

      This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

evidence and may not substitute its judgment or reweigh the evidence.

Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

SSR 16-3p, 2017 WL 5180304, at *1 (October 25, 2017) (The Social

Security Administration no longer uses the term credibility in the evaluation

of statements regarding symptoms). The ALJ must articulate at least

minimally his analysis of all relevant evidence. Herron v. Shalala, 19 F.3d

329, 333 (7th Cir. 1994). The ALJ must “build an accurate and logical

bridge from the evidence to his conclusion.” Clifford v. Apfel, 227 F.3d 863,

872 (7th Cir. 2000).

                                  Page 37 of 39
                   3:19-cv-03257-TSH # 23   Page 38 of 39




     In this case, the ALJ failed to articulate any analysis of Dawdy’s

numerous emergency room visits and three hospitalizations after the Onset

Date. The ALJ also incorrectly stated twice that Dawdy had not been

hospitalized and used that incorrect statement as one of the bases for

discounting the Residual Functional Capacity Report forms executed by

Drs. Voigts and Ahmed. R. 55. The ALJ is not required to mention every

piece of evidence, but omitting all treatment notes from many, many

emergency room visits and omitting all records of two hospitalizations

within a few months or a few weeks before the Onset Date and three

hospitalizations after the Onset Date is too much, particularly when the ALJ

erroneously stated that Dawdy had not been hospitalized. The ALJ failed

to articulate minimally his analysis of the relevant evidence. See Herron,

19 F.3d at 333. The case decision must be reversed and remanded.

     THEREFORE, IT IS ORDERED that Plaintiff Walter Lee Dawdy’s

Motion for Summary Judgment (d/e 17) is ALLOWED; the Defendant

Commissioner’s Motion for Summary Affirmance (d/e 19) is DENIED, and

the decision of the Defendant Commissioner is REVERSED and




                               Page 38 of 39
                  3:19-cv-03257-TSH # 23   Page 39 of 39




REMANDED for further proceedings pursuant to 42 U.S.C. § 405(g)

sentence four. THIS CASE IS CLOSED BEFORE THIS COURT.


ENTER: February 26, 2021

                         s/ Tom Schanzle-Haskins
                         TOM SCHANZLE-HASKINS
                     UNITED STATES MAGISTRATE JUDGE




                             Page 39 of 39
